ACCEPTED
                                                                                        03-13-00852-CR
                                                                                               4804733
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   4/8/2015 11:17:27 AM
                                                                                       JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-13-00852-CR

GREGORY LOPEZ                              §       IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
V.                                         §       DISTRICT 4/8/2015
                                                             COURT      OF AM
                                                                     11:17:27
                                                              JEFFREY D. KYLE
THE STATE OF TEXAS                         §       APPEALS OF TEXAS Clerk




     STATE’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 12 days to file Appellee’s brief, and

for good cause would show the following:

                                      I.

      Appellant was sentenced in Cause Number CR2012-396 in the 207th Judicial

District Court of Comal County, Texas, on October 21, 2013, for the offense of

Continuous Sexual Abuse of a Young Child. Appellant’s brief was initially due by

July 2, 2014. A notice of late brief was sent by this Court on August 12, 2014.

Appellant filed a motion for extension of time to file his brief – until September

18, 2014 – which was granted by this Court. Subsequently, this Court granted

Appellant’s second motion for extension to file his brief and ordered that his brief

be filed by November 17, 2014. Again, Appellant’s brief was not timely filed. On

December 4, 2014, this Court abated the appeal and remanded this case to the trial

court for further proceedings. Eventually, Appellant’s brief was filed on December

                                           1
31, 2014. After receiving two previous extensions, Appellee’s brief is currently

due on April 1, 2015.

                                         II.

      Mr. Sammy McCrary, the attorney for the State at trial, is handling this case

on appeal. In addition to Mr. McCrary’s normally heavy caseload as Chief Felony

Prosecutor, our county offices have recently had issues with internet access,

complicating research related to appellate and everyday work. Mr. McCrary and

other individuals in the office have had to work from home at times. Mr. McCrary

has almost completed his brief, and hopes to file it within a day or so. Accordingly,

the State respectfully requests a 12-day extension from the current April 1st

deadline – to April 13th – to submit its brief. This is the third extension sought by

Appellee, and no more extensions will be requested.

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 12 days, until April 13, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.




                                         2
Respectfully submitted,

/s/ Joshua D. Presley
Joshua D. Presley SBN: 24088254
preslj@co.comal.tx.us
Comal Criminal District Attorney’s Office
150 N. Seguin Avenue, Suite 307
New Braunfels, Texas 78130
Ph: (830) 221-1300 / Fax: (830) 608-2008




  3
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant GREGORY LOPEZ’s

attorney of record in this matter:

      David K. Sergi
      david@sergilaw.com
      David K. Sergi & Associates, P.C.
      P.O. Box 887
      San Marcos, TX 78666
      Attorney for Appellant on Appeal

By electronically sending it to his above-listed email address through

efile.txcourts.gov, this the 8th day of April, 2015.


                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           4